Title: From Thomas Jefferson to William Carmichael and William Short, 23 March 1793
From: Jefferson, Thomas
To: Carmichael, William,Short, William



Gentlemen
Mar. 23. 1793.

It is intimated to us, in such a way as to attract our attention, that France means to send a strong force early this spring to offer independance to the Spanish American colonies, beginning with those on the Missisipi: and that she will not object to the receiving those on the East side into our confederation. Interesting considerations require that we should keep ourselves free to act in this case according to circumstances, and consequently that you should not, by any clause of treaty, bind us to guarantee any of the Spanish colonies against their own independance, nor indeed against any other nation. For when we thought we might guarantee Louisiana on their ceding the Floridas to us, we apprehended it would be seised by Great Britain who would thus completely encircle us with her colonies and fleets. This danger is now removed by the concert between Great Britain and Spain: and the times will soon enough give independance, and consequently free commerce to our neighbors, without our risking the involving ourselves in a war for them.
